UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6047



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY CHAPMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-99-209)


Submitted:   May 19, 2005                     Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Chapman, Appellant Pro Se. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, W. Walter
Wilkins, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Larry Chapman appeals the district court’s order denying

his motion for production of documents.                  We have reviewed the

record and find no reversible error.            Accordingly, we grant leave

to proceed in forma pauperis and affirm on the reasoning of the

district court.*        See United States v. Chapman, No. CR-99-209

(D.S.C. Oct. 29, 2004). We dispense with oral argument because the

facts    and    legal   contentions   are     adequately    presented    in   the

materials      before   the   court   and     argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




     *
      We decline to address the issue with respect to United
States v. Booker, 125 S. Ct. 738 (2005), as Chapman raises it for
the first time in his informal brief and it is inapplicable to his
case.

                                      - 2 -